IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                  : No. 45 WM 2020
                                               :
                    Respondent                 :
                                               :
                                               :
             v.                                :
                                               :
                                               :
JOSHUA ROBERT POTTLE,                          :
                                               :
                    Petitioner                 :


                                       ORDER



PER CURIAM

      AND NOW, this 31st day of July, 2020, the Petition for Leave to File Petition for

Allowance of Appeal Nunc Pro Tunc is DENIED.